UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2013 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53376 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8755 Ash Street, Suite 1, Vancouver, British Columbia, Canada V6P 6T3 (Address of principal executive offices) (Zip Code) (855) 324-1110 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o YESx NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YESo NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 66,299,868 common shares issued and outstanding as of December 9, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mining Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 23 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The following unaudited interim condensed consolidated financial statements of Eternity Healthcare Inc. for the three and six month periods ended October 31, 2013 are included with this Quarterly Report on Form 10-Q. 3 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the six months ended October 31, 2013 (Expressed in U.S. Dollars) (Unaudited) 4 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (Expressed in U.S. Dollars) As at October 31, 2013 (unaudited) As at April 30, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory (Note 5) Note receivable Prepaid expenses GST/HST receivable PROPERTY AND EQUIPMENT, net (Note 6) 44 TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related parties (Note 7) Total Liabilities SHAREHOLDERS’ DEFICIT COMMON STOCK (Note 8) Authorized 300,000,000 common shares, par value $0.001 Issued and outstanding October 31, 2013 – 66,299,868 common shares April 30, 2013 – 63,575,000 common shares Additional paid-in capital ) Accumulated other comprehensive gain (loss) Deficit, accumulated during the development stage ) ) Total Stockholders’ Deficit ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these interim consolidated financial statements. 5 Eternity Healthcare Inc. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENT OF LOSS AND COMPREHENSIVE LOSS (Expressed in U.S. Dollars) (Unaudited) For the three month period ended October 31, For the three month period ended October 31, For the six month period ended October 31, For the six month period ended October 31, From inception on December10, 2009 through October 31, SALES $ Product Sales Cost of goods sold EXPENSES Depreciation $
